PARTRIDGE, District Judge.
This is an action for wages by certain seamen. It appears that the Edna sailed out of this port with a cargo of coal. She was seized by a ship of the British navy on the theory that she was in reality in position to supply coal, or intending to supply coal, to a German raider. She was libeled in prize by the British Admiralty Court and condemned. Upon appeal to the House of Eords, however, the decree of condemnation was reversed, and the ship was released back to her owners.
The theory of the libel in this cause is that the sailors were entitled to their pay for the entire voyage, which she would have taken if she had not been seized by the British Navy. Recently, however, in a case arising out of the same voyage, numbered 17662 in this court (The Edna, 291 Fed. 379), Judge Dooling held that the case is clearly covered by section 4526 (Comp. St. § 8317), and that the sailors, having received their compensation up to and after the time of the seizure and their expenses back to the home port, are not entitled to any further compensation.
Exceptions to the libel will be sustained, with 10 days to amend.